Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/205,024, filed 3/18/2021.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2022 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the proximal end of one support member(12, para. [0043 and Fig. 1) coupled to the distal end(14, see para. [0043] and Fig. 1) of an adjacent support member(see claims 10 and 12-20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 96 and 97(see para. [0048] and Fig. 9).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “14” has been used to designate both the distal end of the  and an end of the upper portion(already designated as reference 44, see Fig. 4).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because reference numbers 12 and 14 are shown as sides of the member(see Figs.6-7) when in at least para. [0043] the numbers are the distal and proximal ends of the support member(see Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claims 10, 12 and 20, it is not clear how the distal and proximal ends are configured to or are coupled when in the disclosure the end of the upper portion(44) and the proximal end are coupled(see Figs. 1 and 9), not distal end 14(see Fig. 1).
In claim 11, line 1, “the proximal end” has no antecedent basis.
	In claim 12, lines 10 and 11, it is not clear if the first and second support members are referring to the support members of line 3 or to an additional element of the claim.  By changing “a first/second support member” to “a first/second support member of the plurality of support members” the rejection would be overcome.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carey(AU2013101205; cited on the filed IDS).
Carey discloses a support member(100, see Figs. 2-5) for a roof system(see para. [0022]), comprising: 
a base portion(121, see Figs. 2-5); 
an upper portion(123, see Figs. 2-5); and 
an offset portion(122, see Figs. 2-5) operatively coupling the base portion and the upper portion(see Fig. 2); and 
wherein the base portion, the upper portion, or the offset portion comprises a channel(ridge 125, see Fig. 2).
Regarding claim 2, Carey discloses the support member of claim 1, wherein the channel extends from the base portion through the offset portion and into the upper portion(125 extends into each of the portions, see Fig. 2 and meets the claim limitation).

Regarding claim 4, Carey discloses the support member of claim 1, wherein the channel comprises: 
a lower channel flange(the part of the ridge spaced farthest from the planar portion 121, 122 or 123); 
two upper channel flanges(edges of the ridge of the planar surfaces 121, 122, 123); and 
two webs(portions connecting the lower channel flange to the upper channel flanges) operatively coupling the lower channel flange to the two upper channel flanges.
Regarding claim 5, Carey discloses the support member of claim 1, wherein the channel comprises: 
a lower channel flange(the part of the ridge spaced farthest from the planar portion 121, 122 or 123);
a first upper channel flange and a second upper channel flange(edges of the ridge of the planar surfaces 121, 122, 123); 
a first web and a second web portions connecting the lower channel flange to the upper channel flanges(portions connecting the lower channel flange to the upper channel flanges; and 
wherein the first web operatively couples the lower channel flange and the first upper channel flange, and 

Regarding claims 8-9, Carey discloses the support member of claim 1, wherein the offset portion is operatively coupled to the upper portion through an upper radiused bend, and the offset portion is operatively coupled to the base portion through a lower radiused bend(the portions are bent with a radius is zero meeting the claim limitation).
	Regarding claim 10, Carey discloses the support member of claim 1, wherein the support member comprises a proximal end and a distal end, and wherein the distal end of the support member is configured for operative coupling with a proximal end of a second support member adjacent the support member(the supports are structurally capable of being interconnected and therefore are considered to meet the functional claim limitation).

Claims 1, 3 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heckelsberg(RE 33.566; cited on the filed IDS).
Heckelsberg discloses a support member(27, see Fig. 7) for a roof system, comprising: 
a base portion(65, see Fig. 9); 
an upper portion(77, see Fig. 9); and 
an offset portion(71, see Fig. 9) operatively coupling the base portion and the upper portion; and 
wherein the base portion, the upper portion, or the offset portion comprises a channel(79 or portion receiving element 81, see Figs. 7-9).

Regarding claim 7, Heckelsberg discloses the support member of claim 1, wherein a base portion width of the base portion is greater than an upper portion width of the upper portion or an offset portion width of the offset portion(the channel portion provides for narrower upper portions considered “an upper width portion” and meets the claim limitation).
Regarding claims 8-9, Heckelsberg discloses the support member of claim 1, wherein the offset portion is operatively coupled to the upper portion through an upper radiused bend, and the offset portion is operatively coupled to the base portion through a lower radiused bend(the portions are bent with a radius is zero meeting the claim limitation).

Claims 1, 3, 6 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dyer(4,248,021; cited on filed IDS).
Dyer discloses a support member(22, see Fig. 1) for a roof system(see Fig. 1), comprising: 
a base portion(30, see Fig. 1); 
an upper portion(28, see Fig. 1); and 
an offset portion(26, see Fig. 1) operatively coupling the base portion and the upper portion; and 

Regarding claim 3, Dyer discloses the support member of claim 1, wherein the support member is a stamped part(the term “stamped part” is considered a product by process limitation and met by the member of Dyer).
Regarding claim 6, Dyer discloses the support member of claim 1, wherein the channel is within the base portion, and wherein the channel diverges within the base portion(the channels diverge and therefore meet the claim limitation, see Fig. 1).
Regarding claims 8-9, Dyer discloses the support member of claim 1, wherein the offset portion is operatively coupled to the upper portion through an upper radiused bend, and the offset portion is operatively coupled to the base portion through a lower radiused bend(the portions are bent with a radius is zero meeting the claim limitation).

Claims 1, 3, 8-9, 12, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell(4,747,249; cited on PTO 892).
Bell discloses a support member(10, see Fig. 1) for a roof system(see Fig. 5), comprising: 
a base (comprising channel 16, on the left most end of 10, see Figs. 1 and 4); 
an upper portion(28, see Fig. 1); and 
an offset portion(12, see Fig. 1) operatively coupling the base portion and the upper portion; and 
wherein the base portion, the upper portion, or the offset portion comprises a channel(16 or triangular channels between 12/28, see Fig. 1).

Regarding claim 12, Bell discloses a roof system comprising: 
a plurality of building members(50, see Fig. 5, roof inherently has building members supporting the other end of the support member and therefore meets the claim limitation); 
a plurality of support members operatively coupled to at least one of the plurality of building members(see Fig. 5), wherein each of the plurality of support members comprises the support member of claim 1(as discussed above); and wherein a distal end of a first support member of the support members(leftmost end) is operatively coupled to a proximal end(right most end) of a second support member of the support members adjacent the first support member(see Fig. 4).
Regarding claims 8-9 and 17, Bell discloses the support member of claims 1 and 12, wherein the offset portion is operatively coupled to the upper portion through an upper radiused bend, and the offset portion is operatively coupled to the base portion through a lower radiused bend(the portions are bent with a radius is zero meeting the claim limitation).
Regarding claim 20, Bell discloses a method of installing a roof system, comprising: 
assembling a plurality of support members(of claim 1) to a building member(50, see Fig. 5), wherein the plurality of support members comprises of claims 1 and 12(as discussed above); 

assembling second insulation(100) above the plurality of support members(portions of insulation 100 extend above the member and is considered to meet the claim limitation);
assembling a plurality of clips(30) to the plurality of support members(see Fig. 3); and 
assembling a plurality of panels(56) to the plurality of clips(via the support members).

Allowable Subject Matter
Claims 11, 13-16 and 18-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No prior art of record shows the support member having a base and upper portion coupled by an offset portion, and channel in one of the portions, the channel having a lower channel flange, upper channel flanges and channel webs interconnecting the lower channel flange to the upper channel flanges, and one of the ends of the member being a nested end comprising a nested channel, the nested channel having a nested lower channel flange, nested upper channel flanges and nested channel webs interconnecting the nested lower channel flange to the nested upper channel flanges, the nested lower channel flange with a width less than a width of the lower channel flange, as in claims 11 and 19, the support member having the channel through the base, offset and upper portions used with the ends of the support member operatively coupled, as in claim 13, the channel of the support member having flanges and webs, as in claims 14-15, each support member having the channel in the base portion and diverging within the base portion used with the ends of the support member operatively coupled, as in claim 16, the ends of the 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/